Citation Nr: 1829180	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  15-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967, March 1973 to March 1976, March 1976 to March 1978, March 1978 to March 81, March 1981 to February 1985, and January 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In an August 2011 statement, the Veteran asserted that his right and left knee disabilities had gotten progressively worse.  In the November 2014 Form 9, the Veteran stated that he continued to experience ongoing pain that is growing progressively worse.  More specifically, he asserted that he experienced instability and trouble walking, and the pain was not relieved by over the counter medication. He stated that the ratings should be in excess of 10 percent for the right and left knees.

The Veteran has not been provided a VA examination for his knees since July 2010.  Based on the statements above which suggest a worsening disability picture, a more contemporary examination is needed to determine the current severity of the Veteran's left and right knee disabilities.

Moreover, clinical documentation dated after November 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from November 2014 to present.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right and left knee disabilities.  The examiner must review the claims file and note that review in the report.  

The examiner should identify all right and left knee pathology found to be present. 

The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible. The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and compared to the non service-connected joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present. 

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up and after repeated use over time. 

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and/or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A.J. Spector
Acing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




